Court of Appeals
                          Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 3 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 12th day of March, 2015, the
cause on appeal to revise or reverse the judgment between

Sheik Tehuti, Appellant                             On Appeal from the County Court at Law
                                                    No. 3, Dallas County, Texas
No. 05-14-00126-CV          V.                      Trial Court Cause No. CC-13-06496-C.
                                                    Opinion delivered by Justice Myers. Chief
Trans-Atlas Financial, Inc., Appellee               Justice Wright and Justice Evans
                                                    participating.

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee Trans-Atlas Financial, Inc. recover its costs of this appeal
from appellant Sheik Tehuti.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 28th day of October, 2015.




                                                                      LISA MATZ, Clerk